EXHIBIT 10(c)

[fbnlogo.jpg]






LONG-TERM PERFORMANCE CASH BONUS

To: (Name) (Company)



As of (Date), as authorized by the Executive Compensation and Stock Option
Committee of the Board of Directors of Furniture Brands International, Inc., you
have been granted the right to receive a long-term performance-based cash bonus
under the Furniture Brands 2005 Long-Term Performance Bonus Plan in the target
amount of $___________ (the "Target Bonus").

This grant will bear a three-year Performance Period that will begin (Date) and
will end (Date). The actual amount of the bonus to be paid at the conclusion of
the Performance Period will be calculated by applying to the Target Bonus the
appropriate percentage established with reference to (i) pretax return on net
assets in 2007 and (ii) 3-year cumulative net cash from operations (net of
capital expenditures) during the Performance Period. A sample to demonstrate
this relationship is set forth in the Performance Matrix below. The actual
performance percentage will be established pursuant to a formula that will
likely result in a percentage between those shown on this matrix.

3-Year Cumulative Net Cash from Operations Pretax Return on Average Net Assets
in (Year) (minus CapEx) (000's)   % % % % % % %   $   0 % 0 % 25 % 50 % 75 % 100
% 125 %   $   0 % 20 % 40 % 65 % 90 % 115 % 140 %   $   30 % 40 % 60 % 85 % 105
% 130 % 155 %   $   45 % 55 % 75 % 100 % 120 % 145 % 165 %   $   65 % 75 % 95 %
115 % 135 % 160 % 180 %   $   85 % 95 % 115 % 135 % 155 % 175 % 195 %   $   105
% 115 % 130 % 150 % 170 % 190 % 205 %

3-Year Cumulative Net Cash from Operations will be calculated at the Furniture
Brands corporate level with reference to Furniture Brands' Consolidated
Statements of Cash Flows for the three fiscal years beginning (Date) and ending
(Date). From "Net cash provided by operations" will be subtracted "Additions to
property, plant and equipment."

Pretax Return on Net Assets in (Year) will be calculated at the Furniture Brands
corporate level with reference to Furniture Brands' Consolidated Statements of
Operations and Furniture Brands' Consolidated Balance Sheet for the fiscal year
ending (Date). "Earnings before income tax expense" will be divided by net
assets (meaning "Total current assets" plus "Net property, plant and equipment"
plus "Intangible assets" plus "Other assets" minus "Accounts payable and other
accrued expenses").

--------------------------------------------------------------------------------

Upon the announcement of the results for the fiscal year ending (Date), you will
be advised of the measure of achievement against the performance goals. Your
bonus will be calculated, taxes will be withheld from the bonus, and the
remainder will be paid half in cash and half in full-value shares of Furniture
Brands International common stock.

Your entitlement to receive any distribution pursuant to this grant is
contingent upon your remaining a regular employee of Furniture Brands or of a
subsidiary or division of Furniture Brands from and after the date of this grant
and through (Date).

In all respects, this grant is subject to the terms of, and is subject to
shareholder approval of, the Furniture Brands 2005 Long-Term Performance Bonus
Plan, a copy of which is enclosed.

Dated: (Date)

  FURNITURE BRANDS INTERNATIONAL, INC.  


  By:   /s/ Lynn Chipperfield

--------------------------------------------------------------------------------

            Lynn Chipperfield, Senior Vice President and            Chief
Administrative Officer 